 

Case 1:18-cv-01977-TSC Document 13-1 Filed 03/08/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR TI-IE DISTRICT OF THE DISTRICT OF COLUl\/[BIA

KAVYA NAGARAJ, ) No. l:lS-cv-Ol977
Plaintiff, )
) DECLARATION OF
v. ) LYNN A. BOUDREAU
)
U.S. CITIZENSHIP AND )
IMMIGRATION SERVICES, )
Defendant )
)
)
l

 

l, Lynn A. Boudreau, hereby declare under penalty of perjury as
follows:

l. I am employed by United States Citizenship and Imrnigration Services
(USCIS) as an Associate Center Director. In that capacity, I report directly
to the Deputy Director, and supervise Section Chiefs, Senior Immigration
Services Officers and Supervisory Irnmigration Services Offlcers in the
USCIS Verrnont Service Center’s Business Division. The following
declaration is based on my personal knowledge and information acquired in
my official capacity in the performance of my official functions

2. I have been informed that, after a review of the complaint for this lawsuit,
the Vermont Service Center_on February 20, 2019_reopened the
previously denied Forrn I-129, Petition for a Nonimmigrant Worker, that is
the subject of this lawsuit (EAC1713852386). The following day, on
February 21, 2019, the Vermont Service Center issued a Request for
Evidence.

3. The process of adjudicating a pending Form I-129, such as issuing a
reopening notice or a Request for Evidence, necessitates the adjudicating

 

 

Case 1:18-cv-01977-TSC Document 13-1 Filed 03/08/19 Page 2 of 2

officer having physical possession of the original paper petition and
accompanying file.

4. Additionally, in the Verrnont Service Center Business Division’s normal
practice, the file containing the Form I-129 petition remains assigned to the
adjudicating officer after a Request for Evidence is issued. Such an
approach aids the proper routing of any subsequent correspondence
received, such as a response to a Request for Evidence, to the file and
supports timely adjudication of the petition once a response is received.

I declare under the penalty of perjury, pursuant to 28 U.S.C. §1746, that the
foregoing is true and correct to the best of my knowledge, information, and
belief.

Saint Albans, Vt.

February 22, 2019

,<‘§)»€wz/%M/

Lynn A. Boudreau

